KAREN LeCRAFT HENDERSON, Circuit Judge,
concurring:
Because I agree with my colleagues that the NLRB was not required to consult the NMB and that the petitioner is subject to the NLRB’s regulation under the NLRA, I concur. I do so, however, without regard to the question of deference. In my opinion, neither conclusion has anything to do with deference to the agencies involved. We are faced here with a simple jurisdictional question: Does the petitioner perform a “trucking service,” thereby coming within the RLA’s clear and explicit exception. We all agree that it does. .To the extent that our decision rests on our own reading of the statutory language, I am pleased to join it.